Title: To George Washington from the Commissioners for the District of Columbia, 1 August 1793
From: Commissioners for the District of Columbia
To: Washington, George



sir
Washington August 1st 1793

We inclose you a copy of the return of the 29th of July, from the surveyors office, which will give an Idea of the progress and state of the work of that department and a copy of Mr Briggs and B. Ellicotts letter of the 31st. You will be pleased to observe that they propose, three small alterations, which will be understood on referring to the printed plan. 1st stopping S. carolina Avenue west of South Capitol at the public appropriation. 2nd A change of place for a small canal or Inlet from the Eastern Branch—in favour of this, besides what is said in Writing, Mr Briggs, tells us verbally, he has no Doub[t] but that the spot proposed, is that origionally designed, but is missed in actual laying down for want of precission on which the general system was formed. 3d striking out two short Avenues leading from the intersection of Massachusetts and north Carolina.
The reasons given for these changes appear to us sufficient to warrant them, but we shall be governed by your directions, which we wish to receive soon on the third point only, as that alone claims immediate alteration.
The walls of the Presidents House will be carried the highth designed this season in about a fortnight—a considerable force is imployed in digging at the Capitol and the Hands will begin to lay the foundation of it as soon as they quit the Presidents House.
Mr Hoben and Mr Hallet seem perfectly to comprehend your ideas communicated in your Letter of the 25th—The people in the City and at the Locks are very healthy.
It is much our wish that there should be an examination of our Accounts and Expenediture of the money while Facts are fresh—we have no Doubt but that we can now justify ourselves by the truth, we are well aware that attacks on those who have to do with publick money are often made more with a view to Stigmatise, than to acquit with Justice, and we cannot therefore,  but be anxious for ourselves. We are sir very respectfully your most Obt servts

signed Th. Johnson
Dd Stuart
Danl Carroll
Comrs

